         Case 1:21-cr-00247-PAE Document 29 Filed 06/14/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       June 14, 2021

BY ECF AND EMAIL

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

          Re:    United States v. Apocalypse Bella, 21 Cr. 247 (PAE)

Dear Judge Engelmayer:

        The Government writes in response to the defendant’s proposed modification of bail
conditions. On April 29, 2021, Judge Cave heard argument on the question of the defendant’s
bail. The Government sought detention based on the defendant’s risk of flight. The Government
proffered that the defendant’s travel records indicated that from November 2016 to the present, the
defendant had spent twice as much time outside the United States as inside the United States (and
much of the defendant’s time spent in the United States was during the COVID-19 pandemic,
when international travel was undesirable and/or impossible). In addition, the Government argued
that the defendant had not been fully forthcoming with Pretrial Services about his finances. The
Government also proffered that the defendant’s wife had received fraud proceeds, moved some of
those funds into bank accounts in the names of the defendant’s two minor children, and then
withdrawn fraud proceeds in cash from the children’s accounts. 1

        Judge Cave concluded that bail conditions could be set, and imposed the following bail
conditions, set forth in relevant part: regular pretrial supervision; continue or actively seek
employment; surrender any passport to Pretrial Services; surrender travel documents and make no
new applications; $500,000 personal recognizance bond, to be co-signed by three financially
responsible persons, and secured by the defendant’s home in Clackamas County, Oregon;
electronic monitoring; travel restricted to SDNY, EDNY and the District of Oregon (and points
in between for travel); defendant may not open any bank account or seek new lines of credit
without prior approval from Pretrial Services; no contact with victims, witnesses, and co-
defendants unless in presence of counsel; no possessing the personal identifying information of
others. Judge Cave also ordered that the defendant could be released after two co-signers had
signed the bond.

       Thus, many of the conditions in the defendant’s proposed bail conditions—including
securing the bond with the defendant’s Oregon property—have already been ordered by the
magistrate court.


1
    For these reasons, the defendant’s wife is not an acceptable co-signer.
                       Case 1:21-cr-00247-PAE Document 29 Filed 06/14/21 Page 2 of 2




                  However, the Government does not object to a modification of the bail conditions that
           removes the co-signer requirements, if the bail conditions are also modified as follows: (1) home
           incarceration, to be enforced by electronic monitoring, and (2) the bond is actually secured by the
           Oregon property (that is, a confession of judgment has been filed in the relevant state court) within
           one week of the signing of the bond.

               In addition, the Government respectfully moves to exclude time under the Speedy Trial Act
           until the initial pretrial conference on June 21, 2021. 2 The Government has begun to upload
           discovery onto hard drives provided by defense counsel. The discovery is voluminous and consists
           of, among other things, records obtained from banks and lenders, audio recordings, and returns
           drawn from email accounts and electronic devices. The Government therefore submits that an
           exclusion of time is warranted to allow the Government to produce the discovery and allow the
           defendants to begin reviewing the voluminous discovery.


                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney

                                                    By:
                                                            Dina McLeod
                                                            Assistant United States Attorney
                                                            (212) 637-1040




The Court modifies the defendant’s bail conditions to remove the co-signer requirements, and, consistent with the
Government’s proposal above, to require home incarceration, enforced by electronic monitoring, and to require that
the bond be actually secured by the Oregon property within one week of the signing of the bond. All bail conditions
must be satisfied prior to the defendant’s release. The Court excludes time until June 21, 2021, pursuant to 18 U.S.C.
3161(h)(7)(A) for the reasons stated. The Clerk of Court is requested to terminate the motion at Dkt. No. 26.

                                                                             6/14/2021

                                                      SO ORDERED.
                                                                       
                                                                   __________________________________
                                                                         PAUL A. ENGELMAYER
                                                                         United States District Judge




           2
               Time has been excluded up until the original date of the pretrial conference, June 15, 2021.
